Case: 15-30880   Document: 00513903658     Page: 1   Date Filed: 03/08/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                 No. 15-30880                          FILED
                                                                   March 8, 2017
                                                                  Lyle W. Cayce
OLIVIA A. KNEELAND,                                                    Clerk

             Plaintiff - Appellant

v.

NANCY A. BERRYHILL, ACTING COMMISSIONER OF SOCIAL
SECURITY,

             Defendant - Appellee




                Appeal from the United States District Court
                   for the Western District of Louisiana




Before HIGGINBOTHAM, ELROD, and HIGGINSON, Circuit Judges.
PATRICK E. HIGGINBOTHAM, Circuit Judge:


      Appellant Olivia Kneeland applied for, and was denied, social security
disability benefits. The district court affirmed. Because the Administrative
Law Judge (“ALJ”) legally erred by rejecting an examining physician’s opinion
without explanation in the decision, we VACATE the district court’s decision
and REMAND to the ALJ for new consideration of Kneeland’s impairments
that takes into account the examining physician’s opinion.
    Case: 15-30880     Document: 00513903658      Page: 2   Date Filed: 03/08/2017



                                  No. 15-30880
                                        I.
A. Relevant Medical History
      On April 12, 2006, Olivia Kneeland went to the emergency room
following a car accident. Pregnant at the time, she suffered a fractured foot,
lacerations on her arm and eye, and fractured ribs. Kneeland had foot surgery
in May of 2006. A radiology report from June 2, 2006 notes a “comminuted
fracture of the os calcis held in place orthopedic plate screws.” Kneeland stated
a brace was prescribed in October 2006. Progress notes from March 28, 2007
indicate right foot pain, and a radiology report found “internal plate and screw
fixation of the lateral hind and midfoot . . . [and] underlying ankylosis with
good alignment.”
      On August 25, 2008, Dr. Dale Bernauer wrote a letter—at the center of
this appeal—which states in part:
      Examination shows her foot is very swollen. It is deformed looking.
      There is obvious crush injury to the calcaneus. She is tender to
      palpation. X-rays show that there is a plate on the calcaneus. The
      Bohler’s angle is flattened. Subtalar joint is very arthritic. It is my
      opinion that she cannot work any job that entails standing for
      longer than 30 minutes or walking farther than 50 yards.

      In addition to her physical impairments, Kneeland suffers from cognitive
and psychological impairments. She attended school until about the ninth
grade, and does not have a GED. In August of 2008, Dr. Lawrence Dilks
conducted a psychological evaluation, which indicated that Kneeland had, inter
alia, bipolar disorder (mixed), pain disorder, mild mental retardation, and a
current Global Assessment of Functioning score of 45–50. The evaluation also
“indicated a verbal IQ of 73, a performance IQ of 70 and a full scale IQ of 69.”




                                        2
     Case: 15-30880       Document: 00513903658          Page: 3     Date Filed: 03/08/2017



                                       No. 15-30880
       On January 12, 2009, Dr. Joseph Tramontana, Ph.D., completed a
“psychiatric review technique” and found that Kneeland met listing 12.05C. 1
He noted bipolar syndrome, and a valid IQ of 60 through 70 plus another
impairment imposing an additional, significant limitation.
       On February 26, 2009, Kneeland underwent another psychological
evaluation, this time by psychologist Dr. Jerry Whiteman. Notably, Dr.
Whiteman found Kneeland had a verbal IQ of 77, a performance IQ of 74, and
a full scale IQ of 74, which are slightly higher scores than what Dr. Dilks
reported. Among other conclusions, Dr. Whiteman noted borderline but
adequate cognitive abilities, complaints of chronic pain, a criminal history, and
relying on others due to stamina and mobility limitations. A February 27, 2009
assessment indicates slight and moderate limitations in various categories,
borderline intelligence, limited mobility, and foot pain.
B. Procedural History
       On September 21, 2006, Kneeland filed a claim for supplemental social
security income (“SSI”) alleging disability beginning on April 12, 2006, based
primarily on a broken bone in her foot and bipolar disorder. 2 Kneeland’s claim
was initially denied, and denied again on reconsideration. After a hearing was
held, the ALJ issued an unfavorable decision. Kneeland appealed to the Social
Security Administration’s Appeals Council (“Appeals Council”), and submitted
additional evidence including the IQ scores from Dr. Whiteman’s evaluation.




       1  “Listings” are an element of the Social Security Commissioner’s regulatory scheme
for administering benefits. Randall v. Astrue, 570 F.3d 651, 653 (5th Cir. 2009). The general
scheme involves “a ‘five-step sequential evaluation process’ for disability determinations . . .
. Step three provides that ‘[i]f you have an impairment(s) that meets or equals one of our
listings . . . we will find that you are disabled.’” Id. (citations omitted).
        2 The administrative process for applying for Social Security disability benefits

includes “an initial determination . . ., a reconsideration determination, a hearing before an
ALJ, and Appeals Council review.” Cieutat v. Bowen, 824 F.2d 348, 354 (5th Cir. 1987).
                                               3
     Case: 15-30880        Document: 00513903658           Page: 4      Date Filed: 03/08/2017



                                         No. 15-30880
       While that appeal was pending, Kneeland filed another SSI claim, as
well as a claim for disability insurance benefits (“DIB”), 3 alleging “broken bone
in foot, bi-polar, [and] migraines.” This time, she was awarded benefits by the
State Agency for meeting listing 12.05C, which at the time referred to mental
retardation. 4 Despite the favorable outcomes, Kneeland’s initial claim was still
pending at the Appeals Council. And ultimately, in 2010, the Appeals Council
granted Kneeland’s request for review of her first denial, reopened her
favorable decisions, consolidated the claims, and remanded for further
proceedings. The Appeals Council found that the denial was “not supported by
substantial evidence,” that “there is new and material evidence[,] and [that]
the decision [was] contrary to the weight of all the evidence now in the record.”
It further found “good cause” based on “new and material evidence” to reopen
the favorable determinations.
       As a result, a new hearing was held on August 3, 2011. After brief
testimony from Kneeland, the first of two reviewing medical experts, Dr. Alan
J. Klein, Ph.D., testified. Dr. Klein opined that Kneeland did not meet Listing
12.05 because her IQ scores on the later of the two psychological examinations
were above the 12.05C threshold. Dr. Klein further stated he did not see



       3 “While eligibility for [SSI] and [DIB] turns on a finding of disability, the critical time
period under each program differs.” Dashti v. Astrue, 508 F. App’x 347, 348 n.2 (5th Cir. 2013)
(unpublished). For DIB benefits, a claimant “must prove the onset of her disability prior to
the expiration of her insured status.” Id. (citing Owens v. Heckler, 770 F.2d 1276, 1280 (5th
Cir. 1985)). The expiration of Kneeland’s insured status was September 30, 2009. To be
entitled to SSI benefits, she must be found disabled from her date of onset, which appears to
be April 12, 2006, but the record is not completely clear. This discrepancy does not affect the
merits of this appeal, but to the extent it affects Kneeland’s claim it should be resolved on
remand.
       4 See 20 C.F.R. Pt. 404, Subpt. P, App. 1 (2009). Listing 12.05C was revised from

mental retardation to refer to intellectual disability. Kennedy v. Colvin, 738 F.3d 1172, 1175
n.1 (9th Cir. 2013); Talavera v. Astrue, 697 F.3d 145, 148 n.2 (2d Cir. 2012). Recently, the
Social Security Administration revised its rules with respect to mental disorders. See Revised
Medical Criteria for Evaluating Mental Disorders, 81 Fed. Reg. 66138, 66160–62 (Sept. 26,
2016) (codified at 20 C.F.R. 404, 416).
                                                4
     Case: 15-30880       Document: 00513903658          Page: 5     Date Filed: 03/08/2017



                                       No. 15-30880
anything in the record that indicated treatment for bipolar disorder. The
second reviewing medical expert, Dr. Frank L. Barnes, M.D., board-certified
orthopedist, testified that, based on the record, he did not believe Kneeland
met or equaled any listing of impairment. Of note, Dr. Barnes opined that
Kneeland could “sit eight hours a day, [and] probably stand and walk a total of
two hours a day,” among other limitations. Finally, the vocational expert,
Beverly K. Majors, testified. The ALJ described a hypothetical to Majors that
in relevant part provided:
       [An individual] of the same work history [as Kneeland] and a ninth
       grade–eight-and-a-half grade educational background . . . could
       lift and carry 20 pounds occasionally and 10 frequently; sit eight
       hours out of an eight-hour workday; stand and/or walk two hours
       out of an eight-hour workday.

       The ALJ asked what occupations the above hypothetical person could
perform, and after confirming the eight-and-a-half year education level, 5 the
vocational expert testified that the individual could be an escort driver or
assembly worker. 6
       The ALJ denied Kneeland’s claim on September 9, 2011, and the Appeals
Council denied her request for review. Thereafter, Kneeland filed a complaint
in federal district court. The magistrate judge issued a Report and
Recommendation affirming the Commissioner’s finding and dismissing with
prejudice. Over Kneeland’s objections, the district court adopted the Report
and Recommendation. Kneeland now appeals.




       5 The vocational expert later testified that Kneeland’s past work was consistent with
a ninth grade education. The record is not clear as to what grade level Kneeland completed.
To the extent this factor affects her residual functional capacity and available work, it should
be clearly determined on remand.
       6 Upon further questioning, the vocational expert opined that the jobs of information

clerk (receptionist) and bookkeeping clerk would fit the hypothetical if the hypothetical
individual had a ninth grade education.
                                               5
     Case: 15-30880       Document: 00513903658         Page: 6    Date Filed: 03/08/2017



                                      No. 15-30880
                                            II.
       “We review de novo the district court’s grant of summary judgment,
applying the same standard that the district court applied.” 7 Like the district
court’s review, our review is limited by 42 U.S.C. § 405(g). 8 “We review the
Commissioner’s denial of social security benefits ‘only to ascertain whether (1)
the final decision is supported by substantial evidence and (2) whether the
Commissioner used the proper legal standards to evaluate the evidence.’” 9
       Disability is defined as an “inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental
impairment” lasting at least twelve months. 10 To determine disability,
       [t]he Commissioner uses a sequential, five-step approach . . . (1)
       whether the claimant is presently performing substantial gainful
       activity; (2) whether the claimant has a severe impairment; (3)
       whether the impairment meets or equals a listed impairment; (4)
       whether the impairment prevents the claimant from doing past
       relevant work; and (5) whether the impairment prevents the
       claimant from performing any other substantial gainful activity. 11

       “The burden of proof is on the claimant at the first four steps. The burden
of proof shifts to the Commissioner at the fifth step to establish the existence
of other available substantial gainful employment that a claimant can perform.
If the Commissioner identifies such employment, the burden shifts back to the
claimant to prove that she could not perform the alternative work identified.” 12
Before reaching step four, the Commissioner assesses the claimant’s residual
functional capacity (“RFC”). 13 “The claimant’s RFC assessment is a


       7 Morgan v. Colvin, 803 F.3d 773, 776 (5th Cir. 2015) (citation omitted).
       8 Id.
       9 Whitehead v. Colvin, 820 F.3d 776, 779 (5th Cir. 2016) (quoting Newton v. Apfel, 209
F.3d 448, 452 (5th Cir. 2000)); accord Boyd v. Apfel, 239 F.3d 698, 704 (5th Cir. 2001).
       10 See 42 U.S.C. § 423(d)(1)(A).
       11 Morgan, 803 F.3d at 776 (citations and footnote omitted).
       12 Id. at 776 n.1 (citations omitted).
       13 Id. at 776 n.2 (citing 20 C.F.R. § 404.1520(a)(4)).

                                             6
     Case: 15-30880       Document: 00513903658         Page: 7     Date Filed: 03/08/2017



                                       No. 15-30880
determination of the most the claimant can still do despite his [or her] physical
and mental limitations and is based on all relevant evidence in the claimant’s
record.” 14 The RFC is used in both step four and step five to determine whether
the claimant is able to do her past work or other available work. 15
                                            III.
       Kneeland appeals the ALJ’s denial of her claim 16 for two central reasons:
(1) the ALJ erred by applying improper legal standards, rendering the RFC
assessment unsupported by substantial evidence; and (2) the ALJ’s
hypothetical to the vocational expert based on this RFC was therefore
meaningless. We agree.
                                             A.
       As an initial matter, Kneeland challenges the Appeals Council’s Order
in 2010 to reopen and remand her favorable decisions. This challenge
implicates our subject matter jurisdiction because we may only review final
decisions, 17 and it is not clear the Appeals Council’s 2010 Order is part of the
final decision. Nevertheless, assuming without deciding that such an order is
appealable as a final decision, Kneeland lost her right to judicial review of the
2010 Order for failing to immediately appeal from it.
       Kneeland argues that the Appeals Council’s Order, which reopened the
favorable decisions, consolidated the cases, and remanded for a new hearing,
constitutes legal error because the Appeals Council failed to address Dr.



       14   Perez v. Barnhart, 415 F.3d 457, 461–62 (5th Cir. 2005) (citing 20 C.F.R.
§ 404.1545(a)(1)); accord 20 C.F.R. § 404.1520(e).
        15 Perez, 415 F.3d at 462 (citing 20 C.F.R. § 404.1520(e)).
        16 The ALJ’s September 9, 2011 decision is the Commissioner’s final administrative

decision for purposes of judicial review. See Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir.
2014); Randall, 570 F.3d at 663 (“It is well established . . . that even though the case comes
to us on appeal from a final judgment of the district court, we focus our review not on the
district court’s decisional process but on the ALJ’s.” (citation omitted)).
        17 Higginbotham v. Barnhart, 405 F.3d 332, 335 (5th Cir. 2005).

                                              7
    Case: 15-30880          Document: 00513903658           Page: 8   Date Filed: 03/08/2017



                                        No. 15-30880
Bernauer’s letter, failed to evaluate Kneeland’s “status post comminuted right
ankle fracture,” and improperly terminated the sequential evaluation at step
three. The Commissioner responds that the Appeals Council’s Order reopening
the claims was proper under the regulations because there was “good cause”
based on new and material evidence presented. The Commissioner also notes
that the ALJ’s September 9, 2011 decision is the final administrative decision.
      The       district     court,    accepting      the     magistrate’s    Report    and
Recommendation, found that 20 C.F.R. §§ 416.1487 and 416.1488 allowed the
Appeals Council to reopen its decision because it did so within two years of the
initial determination and there was “good cause” under § 416.1489 given the
new and material evidence. The court rejected Kneeland’s arguments
concerning Dr. Bernauer’s letter, reasoning that since the favorable
determinations were based on meeting 12.05C, the Appeals Council logically
focused on Kneeland’s mental conditions in its decision to reopen.
      Because Kneeland did not immediately appeal the Appeals Council’s
Order of which she now complains, she lost her right to judicial review. Closely
connected to this procedural requirement is whether the 2010 Order is even
appealable as a final decision in the first place. “The Social Security Act
provides that courts may review the ‘final decision’ of the Commissioner.” 18
“But the Act does not define ‘final decision,’ instead leaving it to the [Social
Security Administration] to give meaning to that term through regulations.” 19
      We first address whether the Appeals Council’s 2010 Order was a final
decision capable of federal court review. The proceedings alone suggest the
Order was far from final. In 2010, the Appeals Council reopened the earlier




      18   Id. (citing 42 U.S.C. § 405(g)).
      19   Sims v. Apfel, 530 U.S. 103, 106 (2000) (citations omitted).
                                                8
     Case: 15-30880       Document: 00513903658          Page: 9     Date Filed: 03/08/2017



                                       No. 15-30880
favorable determinations. 20 It also vacated the unfavorable hearing decision,
consolidated the claims, and remanded for further proceedings. After that
remand, the process continued. There was another hearing, and the ALJ
denied Kneeland’s claim on September 9, 2011. Kneeland again appealed to
the Appeals Council, which, this time, denied the request for review. “[C]ourts
generally agree that when the Appeals Council denies a request for review, the
ALJ’s decision becomes the Commissioner’s final decision.” 21 Thus, after the
Appeals Council denied the request for review, the ALJ’s September 9, 2011
decision became the final decision. 22
       The lingering question is whether the Appeals Council’s interim 2010
Order is included as part of that final decision, and accordingly whether we
have jurisdiction to review it. There is some authority to suggest that this
Court has jurisdiction to review the propriety of an administrative decision to
reopen a favorable decision, but only if a decision on the merits of disability is
issued simultaneously. In Cieutat v. Bowen, this Court reviewed whether the
Appeals Council had authority to reopen a favorable decision, whether it had
good cause to do so in that case, and whether its unfavorable decision was
supported by substantial evidence. 23 In Cieutat, the Appeals Council reopened
a favorable decision after receiving new documents, 24 and then “issued a
revised decision finding that [the claimant] was not disabled within the
meaning of the Social Security Act.” 25 The claimant appealed from this Appeals




       20  See 20 C.F.R. § 404.987(a) (“[A] determination or a decision made in your case which
is otherwise final and binding may be reopened and revised by us.”).
        21 Higginbotham, 405 F.3d at 336 (citations omitted).
        22 See id. (“[T]he Commissioner’s final decision includes the Appeals Council’s denial

of a request for review.”).
        23 Cieutat, 824 F.2d at 350–51, 357, 360.
        24 Id. at 351.
        25 Id.

                                              9
    Case: 15-30880        Document: 00513903658         Page: 10     Date Filed: 03/08/2017



                                       No. 15-30880
Council decision to federal district court. 26 The Cieutat Court explained: “the
basis for judicial review is not the decision respecting reopening, but rather the
admittedly reviewable decision denying benefits.” 27 Somewhat relatedly, in
Higginbotham v. Barnhart, this Court in “determin[ing] what constitutes the
Social        Security   Commissioner’s      ‘final    decision,’” 28   held    that     “the
Commissioner’s final decision includes the Appeals Council’s denial of a
request for review.” 29 It reasoned in part that “the regulations provide that the
Commissioner’s decision does not become final until after the Appeals Council
makes its decision denying the claimant’s request for review.” 30 It also noted
other courts’ reasoning that a decision is not final “until the Appeals Council
either denies review or issues its own ruling.” 31 Indeed, other circuits to have
considered the question have held that an Appeals Council’s remand order is
not a final decision. 32 And 20 C.F.R. § 404.984(b)(3) suggests the same:
         If the Appeals Council assumes jurisdiction, it will make a new,
         independent decision based on the preponderance of the evidence
         in the entire record affirming, modifying, or reversing the decision
         of the administrative law judge, or it will remand the case to an
         administrative law judge for further proceedings, including a new
         decision. The new decision of the Appeals Council is the final
         decision of the Commissioner after remand. 33




         26Id. (“After the Appeals Council’s decision, Cieutat requested judicial review by
timely filing a complaint in the United States District Court.”).
        27 Id. at 358 n.15.
        28 Higginbotham, 405 F.3d at 334.
        29 Id. at 336.
        30 Id. at 337.
        31 Id. at 336 (citation omitted).
        32 See Weeks v. Soc. Sec. Admin. Com’r, 230 F.3d 6, 8 (1st Cir. 2000) (“[C]onclud[ing]

that an order of the Appeals Council vacating an ALJ’s recommended decision and remanding
for further proceedings is ordinarily not an appealable final decision.” (footnote omitted));
Martinez v. Barnhart, 444 F.3d 1201, 1204 (10th Cir. 2006); Duda v. Sec’y of Health & Human
Servs., 834 F.2d 554, 555 (6th Cir. 1987).
        33 Emphasis added.

                                             10
    Case: 15-30880         Document: 00513903658        Page: 11     Date Filed: 03/08/2017



                                        No. 15-30880
         In an unpublished case, this Court rejected a claimant’s contention that
an Appeal Council order remanding the case constituted a final decision. 34 It
found, “[t]he phrase ‘new decision of the Appeals Council’ in the final sentence
[of the above regulation] refers only to the council’s first alternative of
making . . . its own ‘new, independent decision,’ not its second alternative of
remanding for further consideration by the ALJ.” 35 These cases suggest that a
federal court may only review an Appeals Council decision to reopen if it comes
attached to a favorable or unfavorable decision; a remand order alone is not
final.
         But Cole ex rel. Cole v. Barnhart 36 throws a wrench into this
understanding. In that case, the ALJ reopened and withdrew the claimant’s
favorable determination. 37 The Appeals Council found that “the ALJ properly
‘reopen[ed] the award of benefits under the provisions of Social Security Ruling
82–52.’” 38 Thereafter, the ALJ—not the Appeals Council—issued a partially
unfavorable decision. 39 Citing Cieutat, we found “jurisdiction to consider
whether there is error in such a decision to reopen for good cause . . . when the
reopening and withdrawal of the ALJ’s [earlier] decision led to the ALJ’s [later]
partially unfavorable decision under review in the instant 42 U.S.C. § 405(g)
action.” 40 Cole thus appears to support this Court’s jurisdiction to review a
reopening even if it was unconnected to an immediate merits decision.
         Ultimately, we need not resolve the more difficult question of whether
the Appeals Council’s 2010 Order reopening and remanding a favorable




         34 See Caesar v. Barnhart, 191 F. App’x 304, 304–05 (5th Cir. 2006) (unpublished).
         35 Id. at 305.
         36 288 F.3d 149 (5th Cir. 2002).
         37 Id. at 150.
         38 Id. at 151 (footnote omitted).
         39 Id. at 150 (noting “the ALJ’s August 27, 1996 partially unfavorable decision”).
         40 Id. (footnote omitted).

                                              11
   Case: 15-30880        Document: 00513903658       Page: 12   Date Filed: 03/08/2017



                                      No. 15-30880
determination can be appealed as a “final decision,” because even if it could be,
Kneeland failed to properly appeal from it. 20 C.F.R. § 404.900 explains the
administrative review process. Sections 404.900(a)(1) through (a)(4) describe
the four administrative steps: an initial determination, reconsideration, a
hearing before an ALJ, and Appeals Council review. 41 The regulation explains
that “[w]hen you have completed the steps of the administrative review process
listed in paragraphs (a)(1) through (a)(4) of this section, we will have made our
final decision. If you are dissatisfied with our final decision, you may request
judicial review by filing an action in a Federal district court.” 42 Importantly,
20 C.F.R. § 404.900(b) states:
      If you are dissatisfied with our decision in the review process, but
      do not take the next step within the stated time period, you will
      lose your right to further administrative review and your right to
      judicial review, unless you can show us that there was good cause
      for your failure to make a timely request for review. 43

      The regulations therefore contemplate a claimant’s duty to seek judicial
review of a final decision. With respect to Appeals Council decisions, 20 C.F.R.
§ 404.981 is informative:
      The Appeals Council may deny a party’s request for review or it
      may decide to review a case and make a decision. The Appeals
      Council’s decision, or the decision of the administrative law judge
      if the request for review is denied, is binding unless you or another
      party file an action in Federal district court, or the decision is
      revised. You may file an action in a Federal district court within
      60 days after the date you receive notice of the Appeals Council's
      action.

      Accordingly, assuming that the Appeals Council’s 2010 Order was a final
decision available to be reviewed in this Court, Kneeland lost her right to


      41 20 C.F.R. § 404.900(a)(1)–(4).
      42 Id. at § 404.900(a)(5).
      43 Emphasis added.

                                          12
    Case: 15-30880     Document: 00513903658      Page: 13    Date Filed: 03/08/2017



                                   No. 15-30880
judicial review of it for failing to file a claim in federal district court within 60
days of receiving the Order. What’s more, on June 18, 2010, the Appeals
Council sent a notice to Kneeland, advising that it granted her request for
review of the ALJ’s decision, was reopening her subsequent favorable
decisions, and planned “to combine the two cases and send them back to an
[ALJ] for more action and a new decision.” The notice explained that Kneeland
had 30 days to send in more information or ask for an appearance in front of
the Appeals Council. It stated that it would not act for 30 days and noted: “[i]f
we do not hear from you within 30 days, we will assume that you do not want
to send us more information or appear before the Appeals Council. We will then
send your case back to an [ALJ].”
      The Appeals Council did not hear from Kneeland. In its August 25, 2010
Order, the Appeals Council recounted that it had “offered an opportunity to
comment” but “[n]o comments were received.” The Appeals Council thus
vacated the hearing decision, reopened the favorable decisions, consolidated
the claims, and remanded for further action. Kneeland failed to request judicial
review and instead attended a new hearing. Only after receiving an
unfavorable decision and appealing it to the Appeals Council, which declined
to review it, did she file a complaint in federal court. One may fairly question
whether Kneeland needed to immediately seek judicial review from the 2010
Order. However, even if Kneeland believed she needed to wait for the entire
process to conclude before challenging the Appeals Council’s decision to reopen,
the complaint she ultimately filed in district court makes no mention of the
Appeals Council’s 2010 Order, and instead lists the alleged errors of the ALJ.
      In any event, the Appeals Council’s actions were proper. 20 C.F.R.
§ 404.988 states in relevant part: “A determination, revised determination,
decision, or revised decision may be reopened . . . (b) Within four years of the
date of the notice of the initial determination if we find good cause, as defined
                                         13
    Case: 15-30880       Document: 00513903658          Page: 14     Date Filed: 03/08/2017



                                       No. 15-30880
in § 404.989, to reopen the case.” 44 Because the Appeals Council reopened the
favorable decisions about 17 months after the date of notice, the reopening falls
into § 404.988(b) and “good cause” was needed. Section 404.989 defines good
cause and states in relevant part: “We will find that there is good cause to
reopen a determination or decision if—(1) New and material evidence is
furnished . . . . ” 45
       New and material evidence was furnished in this case, providing the
Appeals Council with “good cause” to reopen the earlier decisions. In Cieutat,
the Appeals Council reopened and reversed a favorable decision, 46 based on
receiving “new and material” evidence that conflicted with hearing testimony
and other evidence of record. 47 In the present case, Dr. Whiteman’s evaluation
was “new” because the State Agency that granted benefits did not have it. 48
And it was “material” because, like in Cieutat, there was a “reasonable
possibility that the new evidence would have changed the outcome of the
Secretary’s determination had it been before him.” 49 The Appeals Council
noted that Dr. Whiteman’s psychological evaluation contrasted with Dr.
Dilks’s psychological evaluation regarding IQ scores and mental retardation,
and moreover found that Dr. Dilks’s evaluation reflected inaccuracies and
discrepancies with other evidence. Therefore, even if the court had jurisdiction
to review the Appeals Council’s 2010 Order, and even if Kneeland properly




       44  The regulations for SSI benefits are the same except that good cause reopening must
be within two years from the notice date. 20 C.F.R. § 416.1488(b).
        45 The regulations for SSI benefits define “good cause” at 20 C.F.R. § 416.1489, and

are substantially the same.
        46 824 F.2d at 351.
        47 See id. at 357–58.
        48 Dr. Whiteman’s evaluation was from February 26, 2009, which was after both

favorable decisions were issued on January 24, 2009 and February 5, 2009.
        49 Cieutat, 824 F.2d at 358 (quoting Dorsey v. Heckler, 702 F.2d 597, 604–05 (5th Cir.

1983)).
                                             14
   Case: 15-30880    Document: 00513903658       Page: 15   Date Filed: 03/08/2017



                                No. 15-30880
requested judicial review of it, the Appeals Council’s decision to reopen and
remand was proper and Kneeland’s arguments to the contrary are unavailing.
                                     B.
      We next consider whether the ALJ erred in his RFC determination by
rejecting Dr. Bernauer’s opinion without explanation. We hold that the ALJ so
erred, rendering his RFC determination not supported by substantial evidence.
The ALJ found that Kneeland had an RFC to perform light work, “limited to
standing and walking two hours out of an eight-hour day,” among other
limitations. Such a determination aligns with the opinion of Dr. Barnes, the
medical examiner who testified at the hearing, but conflicts with the opinion
of Dr. Bernauer, who examined Kneeland on August 25, 2008, and opined that
she could stand for no longer than 30 minutes.
      Kneeland argues the ALJ’s RFC is not supported by substantial evidence
because the ALJ applied improper legal standards. The crux of Kneeland’s
argument is that the ALJ failed to rely on, or even mention, Dr. Bernauer’s
letter, and instead gave “great weight” to non-examining, reviewing
physicians. Kneeland avers that the ALJ erred by not giving Dr. Bernauer’s
opinion any weight, by failing to explain what weight he afforded Dr.
Bernauer’s opinion, and by failing to establish “good cause” for rejecting his
opinion. Regarding her DIB claim, Kneeland maintains that there is no other
examining orthopedist medical opinion from before September 30, 2009
(Kneeland’s date last insured) that suggests Kneeland could do more than
what Dr. Bernauer opined she could do in his August 25, 2008 letter.
      The Commissioner responds that the ALJ’s RFC determination was
supported by substantial evidence, including Dr. Barnes’s expert testimony,
Kneeland’s lack of ongoing treatment, Kneeland’s statements about her
limitations, and Kneeland’s work activity in 2007 and 2008. The Commissioner
contends that Dr. Bernauer’s letter is not a “medical opinion” within the
                                     15
   Case: 15-30880     Document: 00513903658      Page: 16   Date Filed: 03/08/2017



                                  No. 15-30880
meaning of the regulations, but even if it were, an ALJ may reject a “treating
source” medical opinion for good cause (even if such rejection is implicit), which
existed here. Additionally, the Commissioner argues that Dr. Bernauer’s
statement is ambiguous: if it restricts Kneeland to standing for no more than
30 minutes at a time, there is no conflict with the ALJ’s RFC; and if it restricts
Kneeland to standing 30 minutes total in an eight-hour workday, then this
would mean a finding of total disability, which is not the case. Finally, the
Commissioner argues that even if the ALJ erred by not addressing Dr.
Bernauer’s letter in his decision, the error is harmless.
      Contrary to the Commissioner’s arguments, Dr. Bernauer’s opinion
constitutes a medical opinion within the meaning of the regulations. 20 C.F.R.
§ 404.1527(a)(2) states: “Medical opinions are statements from physicians and
psychologists or other acceptable medical sources that reflect judgments about
the nature and severity of your impairment(s), including your symptoms,
diagnosis and prognosis, what you can still do despite impairment(s), and your
physical or mental restrictions.” Dr. Bernauer’s opinion meets this definition
as he examined Kneeland, noted observations from that examination, and
opined on her work limitations.
      Given that Dr. Bernauer’s opinion is a medical opinion, the ALJ legally
erred by rejecting it without explanation, which resulted in an RFC not based
on substantial evidence. Medical opinions, especially conflicting medical
opinions, must be considered. 20 C.F.R. § 404.1527(b) provides: “In
determining whether you are disabled, we will always consider the medical
opinions in your case record together with the rest of the relevant evidence we
receive.” Moreover, 20 C.F.R. § 404.1520b states: “If any of the evidence in your
case record, including any medical opinion(s), is inconsistent, we will weigh the
relevant evidence and see whether we can determine whether you are disabled
based on the evidence we have.”
                                       16
    Case: 15-30880       Document: 00513903658          Page: 17     Date Filed: 03/08/2017



                                       No. 15-30880
       Furthermore, opinions from treating physicians are generally entitled to
significant weight. 50 This Court has “long held that ‘ordinarily the opinions,
diagnoses, and medical evidence of a treating physician who is familiar with
the claimant’s injuries, treatments, and responses should be accorded
considerable weight in determining disability.’” 51 In Newton v. Apfel, this Court
concluded that “absent reliable medical evidence from a treating or examining
physician controverting the claimant’s treating specialist, an ALJ may reject
the opinion of the treating physician only if the ALJ performs a detailed
analysis of the treating physician’s views under the criteria set forth in 20
C.F.R. § 404.1527(d)(2).” 52
       In addition to the rules surrounding treating physicians, the regulations
make clear that opinions from examining physicians must be considered. 20
C.F.R. § 404.1527(c)(1) states that, “[g]enerally . . . more weight [is given] to
the opinion of a source who has examined you than to the opinion of a source




       50 Although the parties’ briefs proceeded under the assumption that Dr. Bernauer was
a treating physician, the parties disputed at oral argument whether he was. Compare oral
argument at 2:36 (Kneeland counsel stating he is), with oral argument at 12:07 (Government
arguing he is not). Arguments brought up for the first time during oral argument are typically
waived, Comsat Corp. v. F.C.C., 250 F.3d 931, 936 n.5 (5th Cir. 2001), but on remand, Dr.
Bernauer’s status should be clearly determined so that his opinion can be appropriately
weighed.
       51 Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994) (quoting Scott v. Heckler,

770 F.2d 482, 485 (5th Cir. 1985)); accord Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.
2014) (“‘As a general rule, more weight should be given to the opinion of a treating source
than to the opinion of doctors who do not treat the claimant.’ While the opinion of a treating
physician is thus entitled to greater weight than that of an examining physician, the opinion
of an examining physician is entitled to greater weight than that of a non-examining
physician.” (citations and footnote omitted)); Whitman v. Colvin, 762 F.3d 701, 706 (8th Cir.
2014) (“[A] treating physician’s opinion is given controlling weight if it is well-supported by
medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent
with the other substantial evidence.” (quotation marks and citation omitted)).
       52 209 F.3d 448, 453 (5th Cir. 2000). This treating physician regulation currently

appears at 20 C.F.R. § 404.1527(c)(2).
                                             17
    Case: 15-30880        Document: 00513903658          Page: 18     Date Filed: 03/08/2017



                                       No. 15-30880
who has not examined you.” 53 And fundamentally, “[t]he ALJ cannot reject a
medical opinion without an explanation.” 54
       The Commissioner argues, “[w]hile the ALJ’s decision implicitly, rather
than explicitly, rejects Dr. Bernauer’s estimation of Kneeland’s work capacity,
this Court’s precedent nevertheless permits rejection of such a statement for
good cause.” Although the Commissioner is correct that “when good cause is
shown, less weight, little weight, or even no weight may be given to the
physician’s testimony,” 55 the cases the Commissioner cites do not rebut the
general rule that rejecting a conflicting medical opinion nevertheless requires
an explanation. 56 For example, the Commissioner cites to Perez v. Barnhart, in
which this Court agreed that the ALJ was “justified in giving little weight to
[a treating physician’s] testimony because he did not perform any clinical
examinations on Perez.” 57 In the current case, however, Dr. Bernauer did
examine Kneeland. Moreover, in Perez, the ALJ actually assigned a weight to
the doctor’s testimony. The Perez decision does not support the proposition that
an ALJ may forgo analyzing an opinion altogether. Similarly, in Greenspan v.
Shalala, the ALJ rejected the treating physicians’ conclusions, but not without
explanation. 58 The Commissioner argues that Kneeland’s statements and work
history refute Dr. Bernauer’s limitations, and that Dr. Bernauer’s opinion may


       53 Accord Wright v. Colvin, 789 F.3d 847, 852–53 (8th Cir. 2015) (“[T]he opinions of
examining medical professionals are given more weight than nonexamining medical
professionals.” (citations omitted)); Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003)
(“An ALJ can reject an examining physician’s opinion only for reasons supported by
substantial evidence in the record; a contradictory opinion of a non-examining physician does
not, by itself, suffice.” (citation omitted)).
       54 Loza v. Apfel, 219 F.3d 378, 395 (5th Cir. 2000) (citing Strickland v. Harris, 615
F.2d 1103, 1110 (5th Cir. 1980)); see also Goodley v. Harris, 608 F.2d 234, 236 (5th Cir. 1979).
       55 Greenspan, 38 F.3d at 237.
       56 See Loza, 219 F.3d at 395 (citations omitted); 20 C.F.R. § 404.1520b.
       57 Perez, 415 F.3d at 466.
       58 Greenspan, 38 F.3d at 237 (“A reading of the ALJ’s decision shows that he carefully

considered, but ultimately rejected, the treating physicians’ conclusions that Greenspan was
disabled.”).
                                              18
    Case: 15-30880        Document: 00513903658          Page: 19     Date Filed: 03/08/2017



                                       No. 15-30880
not even conflict with the RFC determination if interpreted in a certain way.
But such reasoning is not present in the ALJ’s decision, which is what this
Court reviews. 59 And it should go without saying that cursory, boilerplate
language about carefully considering the entire record does not constitute an
explanation for rejecting a medical opinion.
       The ALJ’s root error was failing to address—or even mention—Dr.
Bernauer’s opinion in his decision. It appears from his RFC determination that
the ALJ either did not consider Dr. Bernauer’s opinion, or considered it but
assigned it no weight. If the former, remand is appropriate for consideration of
Dr. Bernauer’s opinion. If the latter, remand is appropriate for an explanation
of the rejected medical opinion, or an explanation of what weight was assigned.
The ALJ gave great weight to the opinions of Dr. Klein and Dr. Barnes, non-
examining medical experts who both testified at the hearing on behalf of the
Social Security Administration. Yet, “the reports of physicians who did not
examine the claimant, taken alone, ‘would not be substantial evidence on
which to base an administrative decision.’” 60 The ALJ’s decision is not
supported by substantial evidence nor does it comport with proper legal
standards. 61
       “Procedural perfection in administrative proceedings is not required as
long as the substantial rights of a party have not been affected.” 62 The


       59  See Copeland, 771 F.3d at 923 (“We may affirm only on the grounds that the
Commissioner stated for his decision.” (citation omitted)); Newton, 209 F.3d at 452 (“Conflicts
in the evidence are for the [Commissioner] and not the courts to resolve.” (citation and
quotation marks omitted)); Audler v. Astrue, 501 F.3d 446, 447 (5th Cir. 2007) (“We may not
reweigh the evidence or substitute our judgment for that of the Commissioner.” (citation
omitted)).
        60 Strickland, 615 F.2d at 1109 (citations omitted).
        61 Morgan, 803 F.3d at 776.
        62 Audler, 501 F.3d at 448 (citation and quotation marks omitted); accord Shave v.

Apfel, 238 F.3d 592, 597 (5th Cir. 2001) (“This Court requires . . . a showing that the claimant
was prejudiced by the agency’s failure to follow a particular rule before such a failure will be
permitted to serve as the basis for relief from an ALJ’s decision.” (citation omitted)).
                                              19
   Case: 15-30880          Document: 00513903658        Page: 20   Date Filed: 03/08/2017



                                        No. 15-30880
Commissioner avers that any error in not addressing Dr. Bernauer’s statement
was harmless. However, the Commissioner points to no cases in which an
ALJ’s failure to address an examining physician’s medical opinion is deemed
harmless. This is because, as explained above, such an error makes it
impossible to know whether the ALJ properly considered and weighed an
opinion, which directly affects the RFC determination. Here, if Dr. Bernauer’s
opinion was afforded some weight, the ALJ’s RFC would surely have been
different. This, in turn, would likely have affected the jobs available at step
five of the sequential evaluation process, and Kneeland may have been found
disabled. Of course it is possible the ALJ considered and rejected Dr.
Bernauer’s opinion, but without any explanation, we have no way of knowing.
Like in Ramirez v. Colvin, “the ALJ’s decision does not comport with proper
legal standards” but “[w]e are not prepared to say whether the ALJ erred in
[his] ultimate conclusion that [Kneeland] is not disabled.” 63 The ALJ must
determine that on remand, upon completing a holistic evaluation of Kneeland’s
impairments that takes into account the physical, cognitive, and psychological
evidence and explaining what weight he affords the various medical opinions. 64
      As previously mentioned, in order to qualify for DIB specifically,
Kneeland needed to prove the onset of her disability prior to September 30,
2009, her date last insured. The ALJ found Kneeland was not disabled from
September 21, 2006 to the decision date, and, that for DIB purposes, Kneeland
was not disabled through September 30, 2009. The ALJ’s decision to afford
great weight to Dr. Barnes, a non-examining physician, who testified in 2011,
and presumably no weight to Dr. Bernauer, an examining physician who
produced an opinion in 2008, is a more pronounced error for Kneeland’s DIB



      63   606 F. App’x 775, 781 (5th Cir. 2015) (unpublished).
      64   See id.
                                              20
    Case: 15-30880    Document: 00513903658       Page: 21   Date Filed: 03/08/2017



                                  No. 15-30880
claim, which asks whether she was disabled prior to September 30, 2009.
Accordingly, both of Kneeland’s claims must be remanded for proper
adjudication.
                                        C.
      Finally, Kneeland argues that because the ALJ’s RFC was defective for
failing to take into account Dr. Bernauer’s restrictions, the vocational expert’s
responses to the ALJ’s hypothetical were meaningless. As the Commissioner
points out: “[t]his claim of error is . . . identical to [Kneeland’s] prior claim of
error: Kneeland’s claim that [the] ALJ’s omission of Dr. Bernauer’s limitations
represents reversible error.” Because we conclude that the ALJ legally erred
regarding his treatment of Dr. Bernauer’s opinion, rendering his RFC not
supported by substantial evidence, the hypothetical based on that RFC
determination is similarly invalid.
                                        IV.
      For the reasons stated above, we VACATE the decision of the district
court and REMAND with instructions to remand to the ALJ for a new
determination consistent with this opinion.




                                        21